                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                              5:20-CR-00132-D-2




UNITED STATES OF AMERICA

    V.                                            ORDER

ROBERT LEE BEST




         THIS CAUSE came on to be heard and was heard upon the

Defendant's Proposed Sealed Motion, which is docket entry number 91. The

Court is of the opinion that this motion and its corresponding Order should

be filed under seal in the interest of justice.

         IT IS, THEREFORE ORDERED that the requested documents to be

sealed and be filed under seal.

         This the         day of June 2021.




                       THE HONORABLE JAMES C. DEVER, III
                       UNITED STATES DISTRICT COURT JUDGE
